 UNITED PARCEL SERVICE, INC.United Parcel Service, Inc. and Ren David Ely. Case9-CA-9778January 26, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 28, 1976, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, Respondent and theCharging Party filed exceptions and briefs, theGeneral Counsel filed cross-exceptions and a brief,the Charging Party filed a reply to Respondent'sexceptions together with a brief, Respondent filed ananswering brief to the General Counsel's cross-ex-ceptions and a motion to strike certain attachmentsincluded in the Charging Party's reply, and theCharging Party filed a reply to Respondent's motionto strike.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, briefs,motions,1and replies, and has decided to affirm therulings, findings,2and conclusions3of the Adminis-trative Law Judge and to adopt his recommendedOrder.Our dissenting colleague maintains that, "regar-dless of any unlawful conduct directed at Ely prior tothe [voiding] incident," Ely was discharged for causesolely because he voided in the cab of his tractorwhile driving and thereby exceeded acceptable stan-dards of behavior and also jeopardized his and hissupervisor-passenger's safety. This position, however,never was espoused by Respondent, which argued atboth the hearing and in its brief that Ely wasI Absent valid grounds for including in the record the edition of thenewspaper which was published subsequent to the close of the hearing andwhich the Charging Party attached to its reply brief, we hereby grantRespondent's motion to strike said attachment.The Charging Party filed a "Motion to Disqualify Member Walther"from participating in the instant proceeding and Respondent filed aresponse thereto. We hereby deny the motion inasmuch as former MemberWalther did not participate in the adjudication of this case.2 Chairman Fanning and Member Jenkins do not agree with, and do notadopt, the findings which the Administrative Law Judge has accorded thedocumentary evidence pertaining to, and the testimonial evidence given by,Dr. Ballard. Their position is not directed to, and does not disturb, any ofthe Administrative Law Judge's credibility resolutions which, however,Respondent has attacked generally.It is the Board's established policy not to overrule an Administrative LawJudge's resolutions with respect to credibility unless the clear preponderanceof all of the relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362(C.A. 3, 1951). We have carefully examined the record and find no basis forreversing his findings.234 NLRB No. 85discharged because he repeatedly refused to followinstructions. As stated by Division Manager Jones:Well, Mr. Ely had returned to work on Novem-ber 3rd after a thirty day suspension for failing tofollow instructions. When he came to work onNovember 3rd he again failed to follow manage-ment's instructions, refused to pull the trailerwithout valve caps, refused to go on his runwithout a tape recorder, he was suspended, hecame back to work the next day on November the4th, he left the interstate highway system andmade unscheduled stops, which was in completedisregard of the JAC decision. November the 5thhe made an unscheduled stop. He did urinate inthe tractor. November the 7th he had went to thecompany doctor and refused to follow the instruc-tions of the doctor. And I made a decision at thispoint that I had done everything that I could forthis individual and he just completely refused tofollow management's instructions, even instruc-tions of a professional doctor and it was evidence[sic] that he was not going to follow instructionsof management.Respondent further states in its brief that "In theclear field of vision that hindsight provides, Elyshould have been discharged then [because of thevoiding incident]. But the Company chose to giveEly the benefit of the doubt again and referred himfor medical examination."Moreover, Ely advised his superior that he had tostop to answer nature's call and was told he would befired if he did. Forced by Respondent to choosebetween discharge and urinating in the truck cab, Elychose the latter.Member Murphy ignores Respondent's role andmotivation in this incident and focuses only on Ely'sconduct; that she may do, but that does not makeher analysis that of the majority. As in a constructivedischarge case, Respondent's shifting of the immedi-3 We agree, albeit for varying reasons, that the Administrative LawJudge correctly concluded that deferral to the decisions of the joint Union-Employer panel concerning Ely's warning, suspensions, and discharges isnot warranted under the deferral policy set forth in Spelberg ManufactunringCompany, 112 NLRB 1080 (1955), and Raytheon Company, 140 NLRB 883(1963). Chairman Fanning and Member Murphy, however, find it unneces-sary to adopt in toto the reasons assigned therefor by the AdministrativeLaw Judge and find, instead, that deferral is inappropriate solely becausethe panel's decision relating to Ely's final discharge was grounded partiallyon procedural "timeliness" grounds rather than strictly on substantivegrounds.Member Jenkins agrees that while the procedural grounds utilized by thepanel renders deferral inappropriate, much of the rationale utilized by theAdministrative Law Judge for not deferring repeats Member Jenkins'dissents in Terminal Transport Company, Inc., 185 NLRB 672 (1970), CollyerInsulated Wire, A Gulf and Western Systems Co., 192 NLRB 837 (1971), andtheir progeny.483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDate responsibility for the precipitating act does notrelieve it of its legal responsibility.Accordingly, for the reasons set forth by theAdministrative Law Judge we find that Ely's dis-charge was violative of Section 8(a)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, United ParcelService, Inc., Lexington, Kentucky, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.MEMBER MURPHY, concurring in part:I cannot agree with my colleagues' finding thatRespondent unlawfully discharged Ren David Ely.4Ely's conduct in voiding on the floor of the truck ashe was driving which caused the trailer to swerveacross the highway was in such disregard to safedriving standards as to negate any implications thatthe discharge was not caused by that conduct.Ely's discharge was precipitated by an incidentwhich occurred on November 5, 1975. On that date,Ely was accompanied by Supervisor Hatcher on hisregular run to and from Knoxville, Tennessee. Elymade an unscheduled stop to relieve himself atJellico Mountain on the way to Knoxville. At thattime Hatcher said he would fire Ely if he madefurther unscheduled stops, Hatcher asserting thatsuch stops were inconsistent with previous arbitra-tion panel decisions.5Ely responded that he had torelieve himself and that in his opinion his stoppingwas consistent with the panel decisions. On thereturn trip, Ely and Hatcher made their regularlyscheduled stop. Thereafter, as they approached theBerea rest area, Ely told Hatcher he had to stop torelieve himself. Hatcher answered, "You do and youare fired." Ely drove on for 15 to 30 minutes until hereached the exit ramp just a few minutes from theterminal. At this point Ely remarked that he had tovoid "now" and proceeded to do so in the cab of thetruck as he steered with one hand down the curvedexit ramp. Hatcher yelled for him to watch out as thetruck swerved across the crack between the edge ofthe ramp and the concrete shoulder. As they haltedat the stop sign at the bottom of the ramp, Hatcher4 Member Murphy agrees that deferral to arbitration is inappropriatesince the arbitration panel's decision relating to Ely's final discharge wasbased on procedural grounds of "timeliness," rather than strictly onsubstantive grounds.5 The matter of unscheduled stops had been a source of contention forsome time, particularly between Ely and Respondent. The latter interpretedthe arbitration decisions as upholding its position.8 The citing in the discharge letter of "refusal to comply with previousscreamed, "David, I don't believe you did that!"When they arrived at the terminal Ely was suspendedand instructed to see the company physician, Dr.Ted Ballard. On Friday, November 7, Ely sawBallard, whose diagnosis was that Ely had a possibleprostate problem and that Ely had paranoia. OnNovember 11, the Company discharged Ely by letterof that date, giving as the reason for such action Ely's"continued refusal to comply with previous paneldecisions."It is true that Respondent and Ely had for someperiod of time been at odds over the matter ofunscheduled stops at restroom facilities, that supervi-sors had made threats to get Ely if he continued to doso, that he was kept under close scrutiny, and that hehad engaged in Professional Drivers Council(PROD) activities, as well as union activities. It alsomay be said that Respondent did not regret Ely'sinvoluntary departure from its employ in light of hisprotected activities. But, in the face of what can onlybe described as Ely's unsafe conduct which placedhis and Hatcher's lives in jeopardy, it does notfollow-nor is there any basis for finding-that hisdischarge was caused in part or whole by hisprotected concerted and/or union activities, as foundby the Administrative Law Judge. To the contrary,the bad driving occasioned by the voiding incidentprovided such an impelling reason for discharginghim that there can be no doubt that his protectedactivities played no part in Respondent's decision toterminate his employment.s Indeed, Ely's conduct invoiding in the cab of the truck as he was driving offthe interstate highway-when only a few minutesfrom the terminal-was so opprobrious and recklessit can only be concluded that Ely deliberately set outto provoke Respondent into taking some form ofdisciplinary action against him. In the circumstances,Respondent showed remarkable restraint in initiallyonly suspending Ely pending a doctor's examination.When this examination failed to indicate anythingwhich could explain Ely's exceedingly unusual con-duct, Respondent took the perfectly reasonablecourse and discharged him.Despite Ely's dangerous conduct, my colleagueswould affirm the Administrative Law Judge's find-ings, apparently on the basis that, if an employerwants to part company with an employee whoseunion or protected concerted activities have madehim persona non grata, the subsequent discharge ofpanel decisions" as the reason for discharging him does not indicateimproper motive. Ely was required to follow those decisions, apparently hadnot on earlier occasions, and clearly did not on November 5. Further, evenif the given reason for Ely's discharge may create a suspicion that thedischarge was for protected activities, the moving cause is so strong as tocompletely negate that suspicion. A4ers'Jobbing Company, Inc., 231 NLRB449 (1977).484 UNITED PARCEL SERVICE, INC.that employee must necessarily be found to beunlawful. This is contrary to Board precedent. Thus,in Klate Holt Company, 161 NLRB 1606, 1612 (1966),the Board stated:The mere fact that an employer may desire toterminate an employee because he engages inunwelcome concerted activities does not, of itself,establish the unlawfulness of a subsequent dis-charge. If an employee provides an employer witha sufficient cause for his dismissal by engaging inconduct for which he would have been terminatedin any event, and the employer discharges him forthat reason, the circumstance that the employerwelcomed the opportunity to discharge does notmake it discriminatory and therefore unlawful.The above-quoted language aptly describes thesituation presented in this case. It therefore bearsrepeating that, however much Respondent mighthave welcomed the opportunity to discharge Ely, histermination directly stemmed from the voiding inci-dent in which his conduct exceeded any normal oracceptable standards of behavior and failed to meetany test of responsible and safe driving. ThatRespondent so viewed the situation is evidenced byHatcher's expression of astonished disbelief at thetime the incident occurred, Ely's immediate suspen-sion upon completing his run, and Respondent'shaving him examined by its doctor to determinewhether his conduct could be medically excusedbefore taking the final step of discharging him. Insuch circumstances, and regardless of any unlawfulconduct directed at Ely prior to the incident inquestion, I am unable to find that Ely was dischargedfor other than cause.7Accordingly, I would reverse the AdministrativeLaw Judge's finding that Ely was unlawfully dis-charged.Alpers' Jobbing Company, Inc., supra. My colleagues argue that I amespousing a position not urged by Respondent. In support of this they referto the fact that Respondent points to other failures by Ely to follow ordersprior to the voiding incident and his failure to follow doctor's orders afterthe incident in support of its decision to discharge Ely.Respondent has consistently urged that the voiding incident precipitatedthe discharge. However, discharges do not take place in a vacuum. It is notunusual that Respondent should also point to Ely's other failings as thecontext in which the discharge occurred. Doing so is not in any wayinconsistent with Respondent's basic position. Further, as to the failure tofollow doctor's orders, that is more realistically viewed as part of the voidingincident and represents merely a notation by Respondent that it gave Ely achance to avoid the consequences of his conduct, something he refused todo.DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge: Thiscase was heard at Lexington, Kentucky, on July 15 and 16,1976, based on a charge filed October 31, 1975, as amendedDecember 19, 1975; a complaint issued April 20, 1976, asamended April 21, 1976, and at the hearing, allegingviolations of Section 8(aX)( and (3) of the National LaborRelations Act, as amended; and an answer dated April 29,1976, amended July 13, 1976, and at the hearing, denyingthe alleged violations.' Respondent's answer, as amended,also asserted that the Board should defer to the decisions ofthe Kentucky Joint State Grievance Committee in thismatter.Upon the entire record in the case, including myobservation of the witnesses, and upon consideration of thebriefs, I make the following:FINDINGOS OF FACTI. JURISDICTIONRespondent, an Ohio corporation,2is engaged in thetransportation and delivery of goods by truck from variousterminals located throughout the United States. OnlyRespondent's Lexington, Kentucky, terminal is involved inthis proceeding. During the past 12 months, a representa-tive period, Respondent, in the course and conduct of itsbusiness operations, performed services valued in excess of$50,000 for customers located outside the State of Ken-tucky. On the basis of the above facts and in accordancewith the admissions in Respondent's answer, as amended, Ifind that the Respondent is now, and has been at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.11. LABOR OROANIZATIONI find that Teamsters Local Union 651, hereafter referredto as Local 651, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, hereafter referred to as the Teamsters, is,and has been at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.mI. THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1. Whether the Respondent violated Section 8(aXI) ofthe Act by (a) issuing a warning letter to Ren David Ely onor about October 1, (b) discharging or suspending Ely for30 days on October 2, suspending him again on November3 and 6, and (c) permanently discharging Ely on November11, because of his protected concerted activities in filingI All dates are in 1975 unless otherwise specified.2 Also referred to herein as the Company or UPS.485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievances and asserting what he believed to be other rightsof employees under the collective-bargaining agreementbetween Respondent and Local 651, and because of hisactivities on behalf of the Professional Drivers Council,otherwise known as PROD.2. Whether Respondent's conduct in warning, suspend-ing, and discharging Ely, as described in 1, above,constitutes discrimination because of his union activities inviolation of Section 8(aX3) and (1) of the Act.3. Whether, under the circumstances presented, thiscase is appropriate for deferral to the decisions of theKentucky Joint State Grievance Committee, concerningthe grievances Ely filed over his warning, suspensions, anddischarges, pursuant to the Board's policy enunciated inSpielberg Manufacturing Co., 112 NLRB 1080 (1955), andRaytheon Co., 140 NLRB 883 (1963).B. BackgroundRespondent operates a nationwide parcel delivery ser-vice, but the only operation involved in this case is theLexington, Kentucky, terminal where approximately 350employees, including approximately 100 truckdrivers, areemployed. All nonsupervisory employees are representedby Local 651, and are covered by the Central Conferenceof Teamsters United Parcel Service Area Agreement, and aLocal Supplement between Teamsters Local Unions 89and 651 and United Parcel Service, Inc., Kentucky.3Article VIII of the area agreement describes the procedurefor processing grievances, and specifies that a decision atany stage shall be final and binding on both parties.Briefly, the stages are: (1) a discussion with the employees'immediate supervisor, or with the grievant, his steward,and immediate supervisor; (2) if not resolved in I workingday, reduction to writing and attempted adjustment withthe supervisor; (3) absent agreement the steward reports tothe Union who raises the matter in writing with theEmployer within 5 days; (4) absent settlement, submissionwithin 15 days to the State Committee or UPS Joint AreaCommittee; and (5) submission, within 15 days, of griev-ances which are not resolved at the State Committee levelto the Joint Area Committee.4Neither company nor unionrepresentatives responsible for the UPS operation involvedin the grievance under consideration by the committee mayserve on the panel. Disputes not resolved by a majoritydecision of the panel and the Joint Area Committee gobefore the appropriate UPS regional manager and the3 The specific agreement applicable at all times material herein has aduration of from September 1, 1973, to April 30, 1976.' The Joint Area Committee will hereafter be referred to as the J.A.C.The Joint State Committee will be referred to as J.S.C. or State Committee.5 At the hearing in this matter, upon objection by Respondent, I rejectedG.C. Exhs. I1-1 through 11-42, which are 42 grievances Ely filed betweenFebruary 12, 1971, and November 25, 1975. I likewise rejected Resp. Exhs. 3and 4, minutes of the J.S.C. which, although not a complete transcript, setforth the positions of the parties and the committee's disposition of thegrievances directly relating to Ely's warning, suspensions, and discharge. Allcounsel were advised that upon request in their briefs reconsideration wouldbe given to the ruling excluding these exhibits, and to proceed accordinglyin the presentation of their evidence in order to avoid further proceedings.Reconsideration having been requested in the briefs together with support-ing arguments, and upon further reflection and consideration concerningthe admissibility of such documents in cases with similar issues, I reverse myInternational director of the Central Conference of Team-sters for final hearing and decision.Ren David Ely first became employed by Respondent inSeptember 1966 at its Lafayette, Indiana, location. In May1969 he transferred to UPS's London, Kentucky, opera-tion, where Robert Jones, the present division managerover the Lexington, Kentucky, facility, was then employedas supervisor. At London Ely was appointed union stewardand in this capacity filed approximately 30 grievances. Inearly 1972 Ely transferred to Lexington, Kentucky. Duringhis tenure at Lexington Ely filed 39 grievances.5In July1972 Ely and the Company first crossed swords in whatbecame a continuing battle over job safety and the right ofemployees to take time for nature calls separate and apartfrom regular breaks. After filing a grievance in July 1972against Supervisor Smithers for suspending and harassinghim for using the restroom, which grievance Ely won,Smithers threatened Ely while they were together at arestaurant saying, "We're going to get rid of you." Elyresponded, "It might be a little harder than you think."Smithers answered, "We'll find a way."6Thereafter Ely's aggressive insistence that drivers had theright to. stop to relieve themselves whenever necessarygradually became the focal point of the dispute betweenhim and the Company. This situation intensified, basicallyas the result of (1) the Company's efforts, pursuant tocomplaints from the UPS North Carolina district inNovember 1973, to reduce late arrivals at the Trentville,Tennessee meet point near Knoxville, where trailers wereexchanged, and (2) two grievance decisions by the J.A.C. in1974 in grievance cases involving Ely. The first of thesecases stemmed from a warning letter Ely received forleaving the interstate highway and for making unscheduledbathroom stops. The Committee's decision in relevant partstated "the grievant is instructed to follow the instructionsof his supervisor. Under normal conditions one stop oneach leg of the interstate highway should be sufficient. Thisis not meant to imply that the employee may not heednature's call. The warning letter shall be rescinded." Thesecond decision arose from another warning letter andsuspension Ely received for failing to follow instructions toleave the interstate highway only once during each leg ofhis run at highway rest areas. Ely exited the interstatehighway once on each leg of his run to use private restfacilities. The J.A.C. decision was, "The claim of the Unionis upheld, but employees are instructed to use restroomfacilities which will result in the least amount of lost time."previous rulings to the extent that I receive G. C. Exh. II into evidence,except for G. C. Exhs. I 1-13, 11-24, 11-39, 11-40, and 11-42 which are forthe most part illegible. I note that Resp. Exhs. 8, 9, and 12 are the samegrievances as G.C. Exhs. 40, 39, and 42, respectively. I also receive Resp.Exhs. 3 and 4 into evidence. I am persuaded that these exhibits areadmissible for the limited purpose of showing the nature of the variousgrievances filed by Ely preceding his discharge and, as to Resp. Exhs. 3 and4, the nature of the minutes taken by the UPS Kentucky State GrievanceCommittee, the positions advanced, and the dispositions.6 Smithers denied the threat, or having a conversation with Ely at all inthe restaurant, but avoided relating in his testimony any of the words henecessarily must have had with Ely which gave rise to the grievances Elyfiled, and failed to recall a grievance dated July 18, 1972, won by Ely, whichcharged that Smithers had threatened to discharge him Since Smithers wasnot a candid witness I credit Ely, who impressed me as an honeststraightforward person with a better than average memory.486 UNITED PARCEL SERVICE, INC.The 1974 grievances set the stage for the final series ofconfrontations between Ely and UPS. In order to under-stand these events it is necessary to examine his workroutine. Ely, a feeder driver, successfully bid on theLexington, Kentucky, to Knoxville, Tennessee, run inFebruary 1975. The distance from Lexington to theKnoxville terminal is 186 miles and takes a little over 4hours to drive. According to credible testimony by Divi-sion Manager Bob Jones and Ely, Ely's workday began at 3a.m. At 3:15 a.m. he was scheduled to leave the terminal,after having received his freight documents and performinghis paperwork and pretrip safety inspection of his vehicle.The scheduled arrival time in Knoxville was predeterminedby the Company based on actual driving time whichallowed only one 15-minute break plus an additional 5minutes for a safety inspection. At Knoxville Ely ex-changed trailers with another driver from Atlanta. If theAtlanta driver was delayed Ely was required to take his 30-minute lunch period at Knoxville, otherwise he waspermitted to take his lunch break whenever and whereverhe chose on the return route, together with another 15-minute break. After leaving Lexington, it was Ely's customto drive down interstate 75 to a truckstop at Corbin,Kentucky, where he would take his first allotted break.About an hour later Ely found it necessary to stop torelieve himself. Where Ely made this "unscheduled" stopdepended on the type of bodily function he found itnecessary to perform. Thus he sometimes stopped at thehighway rest area near Jellico Mountain, but if commodefacilities were needed Ely had to use a service stationrestroom just off the interstate at Lake City. On his returntrip Ely again took his coffeebreak at the same truckstop atCorbin, and thereafter relieved himself at the Berea restarea which had restroom facilities.7Other drivers also made "unscheduled" stops to heed thecall of nature. On an infrequent basis supervisors accompa-nied drivers on their runs. On one such trip SupervisorGivens drove with Philip Vest and, on the return leg fromColumbus, Ohio, to Lexington, Givens made an unsched-uled rest stop.In March and April 1975 the Company began to closelymonitor Ely's daily routine. Feeder Supervisor DarwinTurpin rode with Ely three to four times a week for 3 to 4weeks during this period. Turpin's explanation for theunusual frequency of his trips with Ely was that Ely hadbeen a "constant problem" in the past concerning hisrunning over the schedule and delays, and Turpin wantedto help Ely improve. However, it was during this sameperiod of time that Turpin caused Ely to receive warningletters, subsequently revoked when Ely won the relatedI It is undisputed that the Jellico Mountain rest area and the Berea restfacility are the only rest locations on 1-75 between Corbin and Ely'srespective destinations.s Turpin testified that he rode with Ely three times a week during April1975. His only testimony about a conversation at the Cracker Barrel on orabout March 25 was that he had checked the company records (which werenot adduced) which showed Ely was not at work that day, and that theconversation Ely referred to occurred "probably in April." However, Turpincould remember only a driver named Braden and Ely talking about theLexington to Knoxville schedule. Turpin did not relate anything he said tothe group drinking coffee at the restaurant. His answers on both direct andcross-examination were equivocal, and displayed a poor memory. I creditEly and Brown.grievances. In addition, on or about March 25 while Ely,Turpin, and three other drivers were taking a break at theCorbin, Kentucky, truckstop, the Cracker Barrel, one ofthe drivers asked why Turpin was again riding with Elyand hadn't the Company gotten rid of Ely yet. Turpinanswered, "No, we're going to get him." In the summer of1975 Turpin told driver Paul Brown that they would getEly eventually, after Brown had ribbed Turpin about thenumber of grievances Ely had won.8In June or July 1975 Ely became a member of theProfessional Drivers' Council (PROD), an organizationseparate and apart from any labor organization or truckingcompany, devoted to promoting improved safety andworking conditions for truckdrivers. Thereafter Ely distrib-uted PROD membership cards to drivers at the Lexingtonterminal, and at truckstops during his 15-minute breaks.He also passed out PROD literature and wore a PRODinsignia patch (which measures 4 inches in diameter withP-R-O-D in heavy letters one-half inch high) on each armof the jacket which he wore to work. Further discussion ofEly's PROD activities will be recounted chronologically.C. The Warning Letter Issued to Ely on September26 and His Discharge on October 2On September 17 Lexington District Manager Jones wasreturning from Corbin on 1-75 when he observed a UPStractor-trailer stopped at the Richmond-Berea rest area.Jones testified that he pulled into the rest area to see ifthere were any mechanical problems or some type of delay.However, instead of seeking out the driver, Jones noted thetime, 12:05 p.m., and the tractor-trailer number, and thendrove past the vehicle to the auto parking area where at12:15 p.m. he observed a driver he could not recognizeleave in the truck. Upon returning to Lexington a check ofthe vehicle numbers against the dispatch sheet determinedthat Ely was the driver. An examination of the tachographcard from Ely's tractor disclosed two unscheduled stops.9This discovery caused Jones to issue orders to FeederManager James Hatcher that the normal random audit of20 percent of the tachograph cards be increased to 100percent. On September 26 the results of the audit wereexamined and Jones decided to issue warning letters todrivers Ren David Ely, Paul Brown, Herc Henson, PhilipVest, and Charlie Cooper, all of whom were makingunscheduled stops on a daily basis. These letters weremailed September 29, and on that morning Hatcherinformed the drivers that they would be receiving awarning letter.10Ely responded that he had already wontwo grievances establishing his right to make such stops,and that he did not want to discuss the matter further9 Tachograph cards do not show the nature of the stop.'0 Both Ely and Brown testified that Hatcher told them they would bereceiving warnings about their "p-s stops." Hatcher credited Ely with thischaracterization. I credit Ely and Brown. I also credit Brown's testimonythat while riding with him on a trip to Columbus on September 16, inresponse to Brown's question about why Jones and Ely couldn't get along,Hatcher commented that it was f-ing up his operation but it seemed to bean obsession with Jones to get Ely. Hatcher admitted talking freely toBrown on the Columbus trip about the clash between Ely and Jones, butdenied making the remark Brown attributed to him. Brown impressed me asan honest, straightforward witness. He and other driver witnesses stillemployed by the Company at the time of the hearing had much to lose bytestifying as they did. His demeanor and manner of phrasing his answers did(Continued)487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout a union steward present. Hatcher retorted, "Well,you stop and we'll get you." Ely cut off further discussionby starting the engine and rolling up the window.Further examination of Ely's time and tachograph cardson September 29 and 30 revealed Ely had continued tomake his same unscheduled stops. Pursuant to orders fromJones, Hatcher and another supervisor followed Ely onOctober 1, timed his stops with a stopwatch from aconcealed position, and reported that Ely had made hisusual unscheduled rest stops. Their observations at theJellico Mountain stop confirmed that Ely had in factrelieved himself. As he was leaving the Richmond-Berearestroom Ely said hello to the girls at the informationcounter.1lOn October 2 Hatcher watched Ely again. Elymade the same unscheduled rest stops at Jellico Mountain.Hatcher, who arrived before Ely, observed Ely walkaround the unit making his safety check but insisted Elydid not relieve himself. Hatcher did not "observe" thatDon Branham, another UPS driver who arrived immedi-ately before Ely, parked his unit beside Ely's and left whenEly left. Branham was also present later when Hatcherobserved Ely at the Richmond-Berea facility. Hatcher didnot question or report Branham when he briefed Jones onEly's activities that day.Upon his return to the terminal on October 2 Ely wasterminated by Jones for dishonesty in stealing time at restareas. Jones emphasized Ely's "talking" with the informa-tion counter girls.12Immediately after this interview Jonesmet with driver Paul Brown and agreed to withdraw hiswarning letter. At the beginning of their meeting Jonesemphasized that Brown should not take unscheduled stops,but before the meeting ended Jones told him he could stopwhen he wanted to, but not too much, to make theschedule and to do his job.'3On October 3 Ely filed agrievance, received by the Company October 6, requestingrescission of his warning letter. That same day Brown,Henson, Vest, and Cooper attempted to obtain clearinstructions from Hatcher concerning the Company'sposition on unscheduled stops. Since Brown's warningletter had been rescinded, the other drivers wanted theirletters withdrawn. Vest argued that their issuance violatedthe J.A.C. decisions concerning this topic. Hatcher repliedthat they could go ahead and make stops when necessary,but not to stop at the same rest area continually. OnOctober 7 all the remaining September 26 warning lettersnot convey the impression that he was particularly friendly toward Ely.Hatcher, on the other hand, impressed me as a witness who wasuncomfortably trying to please his superiors. Portions of his testimony wereevasive and unresponsive. Consequently, where his testimony conflicts withthat of Ely and other driver witnesses, I credit their testimony instead ofHatcher's.11 Respondent attempted to create the impression that Ely dallied at theinformation counter. Subsequent actions by the Company emphasized hisremarks in passing the counter as an example of time wasting. But Hatchertestified that the total stop at the rest area was 7 minutes which hardlycomports with his testimony that Ely talked with the girls for a "fewminutes." The supervisor who accompanied Hatcher did not testify.12 A discharge for dishonesty does not require a warning letter, as Jonesreminded the union steward who was also present at this meeting.13 Brown testified that his reaction to Jones' remarks was "He just leftme half hanging on it." Brown also noted that he had been making the sameunscheduled stops for 2 years, even when accompanied by supervisors,including Turpin and Hatcher.14 The Union's steward, Ken Howard, took the position in a meetingwith Jones on this date that, since Jones had rescinded Brown's letter, all thewarnings should be withdrawn.were unconditionally rescinded, except Ely's whose re-mained in effect.?4The grievance Ely filed concerning theletter was denied by the State Committee on October 17,but the grievance he had filed October 4 concerning hisdischarge resulted in an award reducing the discipline to a30-day suspension with the admonishment to discontinuetaking excessive breaks, and to consult his physician if hewas suffering from a physical ailment.D. The Suspensions of November 3 and 5 andOther Events Leading to Ely's Discharge onNovember 11Ely returned to work on November 3 at 2:30 a.m., one-half hour early, wearing his jacket with the PROD armpatches, and headed for the lunchroom where he talked todrivers Paul Brown, Cooper, Branham, and Henson aboutPROD and gave them PROD literature. Hatcher andMulvaney were also in the lunchroom a few feet awayduring this time, but left shortly thereafter.15At 3 a.m.Hatcher announced he would ride with Ely. Ely made hispretrip inspection and started for the shop, explaining thathe had discovered loose lug nuts on the wheels, an enginesound which caused him to suspect a loose fan belt, a taillight out, and missing valve caps on the tires.16Hatcherretorted, "If you're going to run to the shop the first thing,you can just go to the house."l7At the shop Hatcher saidhe would allow the lug nuts to be fixed, but would notworry about the valve caps. Ely then reached for his tape-recorder-player and asked Hatcher to repeat what he hadsaid. Hatcher ordered Ely to remove the tape recorder fromthe cab and leave it behind. Ely refused and was senthome.18That afternoon Hatcher phoned Ely and said hehad been suspended for the day but that he would make hisrun the next day.On November 4 Jones and Hatcher assigned FeederSupervisor Neil Mulvaney to ride with Ely to perform a"road test and observe his driving." Actually, as he laterconceded, Mulvaney was watching for unscheduled stops.Ely reported for work at 2:30, changed clothes and went tothe lunchroom where he distributed PROD literatureagain. Thereafter he learned Mulvaney would accompanyhim, pretripped his unit, and left for Knoxville. During thesouthbound leg of the trip near London Ely raised thesubject of PROD. Mulvaney asked, "What is that c-p?"s5 Hatcher and Mulvaney denied that Mulvaney was present in thelunchroom. I credit Ely's testimony supported by that of Paul Brown whoadded that Hatcher and Mulvaney left the lunchroom frowning andobviously "mad,"16is Department of Transportation regulations and company safety poli-cies require that a mechanic examine any defects revealed by the pretripinspection.11 Hatcher denied making this statement. He at first supported DivisionManager Jones' prior testimony that Ely had refused to drive the truckwithout valve caps, but on cross-examination Hatcher admitted that Ely hadnot refused. Throughout their testimony Hatcher and Jones displayed apropensity to distort the truth. Consequently, where their testimony conflictwith that of Ely and other drivers, I credit the employees' versions exceptwhere otherwise noted.1s Hatcher testified that a notice had been "posted way back in thespring that nothing was to be carried in the tractor except AM-FM radios,but on cross-examination he conceded that the notice related to driversinstalling CB radios to which the Company had been opposed.488 UNITED PARCEL SERVICE, INC.Ely responded that it was for the safety, health, and benefitof truckdrivers, and provided them with information aboutthe Company and the Union. Mulvaney wanted to know ifEly got a kickback from PROD, and Ely said he did not.Then Mulvaney said, "Well, you keep that s- up andwe're going to get you." 19Ely made two unscheduled reststops, one on each leg of the trip at the points where he hadstopped in the past. Mulvaney joined Ely in his unsched-uled stop on the return leg. Upon returning to the terminalMulvaney reported the results of the road test and theday's events to Jones who decided that Hatcher would ridewith Ely the following day.On November 5 Ely stopped at Jellico Mountain torelieve himself, and Hatcher said he would fire Ely if he didthat any more because it was not consistent with paneldecisions.20Ely answered that he had to relieve himself andthat in his opinion it was consistent with panel decisions.While taking their regular break Ely showed Hatcher hisPROD literature. On the return trip Ely and Hatcher sawdriver Philip Vest stopped at Jellico Mountain. Later Vestcaught up with Ely and Hatcher during their regularcoffeebreak at the Cracker Barrel. Ely made a point ofmentioning Vest's unscheduled stop and Vest acknowl-edged that he had pulled off the road to relieve himself andto check his tires.21Back on the road again, as they approached the Berearest area, Ely told Hatcher he had to stop, but Hatcheranswered, "You do and you are fired," and Ely drove on.They reached the exit ramp at 1-75 and Newton Pike 15 to30 minutes later. At this point Ely remarked that he had tourinate now, and proceeded to do so in the cab of the truckas he steered with one hand down the curved exit ramp. Astartled Hatcher yelled for him to watch out as the truckswerved across the crack between the edge of the ramp andthe concrete shoulder. As they halted at the stop sign at thebottom of the ramp Hatcher exclaimed, "David, I don'tbelieve you did that!"22A few minutes later at the terminalHatcher notified Ely of Jones' decision to suspend him andinstructed him to see the company physician, Dr. Ted D.Ballard, on Friday, November 7. In the meantime Elytelephoned Dr. Stephen Vaught, a urologist at the Univer-sity of Kentucky Medical Center and described his workroutine, coffee drinking habits, and rest stop habits. Vaughtadvised Ely that there was nothing wrong with him and notto waste his money on an office visit. On November 7 Ely19 Mulvaney, who recounted in detail other events of the trip, answered"Not to my recollection." When he was asked by Respondent's counsel ifthe subject of PROD came up, he testified he was certain that he did notthreaten Ely. I credit Ely's testimony.20 On November 5 Respondent received a copy of the unfair laborpractice charge which Ely filed against the Company on October 31.2i The record shows that during the conversation Hatcher attempted tosignal Vest to conceal the real purpose of his unscheduled stop byinterjecting a question concerning whether the stop was for the purpose ofchecking his tires. Vest ignored the obvious invitation and respondedtruthfully.22 At the end of his testimony describing the incident Hatcher added theobservation, "You know-what do you do? What do you say?"23 On November 7 several other drivers including Vest, Branham, andBrown received another warning letter for unscheduled stops. Subsequently,no further disciplinary action was taken by the Company against thesedrivers despite the fact that the unscheduled stops continued. One further"warning letter" was issued on March 29, 1976. However, the wording ofthis letter is contradictory in that it purports to rescind the warning.24 Ballard testified that he "represented" UPS, and performed all of theirwent to the terminal between 11 a.m. and 12 p.m., pickedup his paycheck, and headed toward the lunchroom whenJones appeared and asked what he was doing there. Elyresponded he had come to get his paycheck and hand outsome PROD literature. Then Jones escorted Ely off theproperty saying, "That is not company stuff and that is notunion stuff and I don't want that s- on this property."23A couple of hours later, Dr. Ballard began his examina-tion of Ely with the remark, "I understand you have akidney problem." Ely answered, "Not to my knowledge."At the conclusion of the examination Ballard told Ely, "Ican't find anything wrong with you. You are going to haveto go to a specialist." Ely consented, but when Ely askedthe name of the company urologist Ballard said he couldchoose his own because he would have to pay for hisservices.24On Monday, November 10, Ballard instructedhis secretary to call Ely and ask for the name of his doctor.Ely answered that he was not at liberty to release thatinformation to her. Thereafter Ballard talked to UPS"several times."25A letter discharging Ely was sent by theCompany on November 11 and received November 13.The reason given was, "Your continued refusal to complywith previous panel decisions." Thereafter Ely filed agrievance concerning his termination. The minutes of theJ.S.C. proceeding show that the panel's decision was,"Based on both the timeliness question and the factspresented, claim of the union is denied."E. Analysis and Concluding FindingsThe General Counsel and the Charging Party contendthat the record shows Respondent engaged in a pattern ofconduct calculated to rid itself of a troublesome activist.They contend that Ely's efforts to secure for himself andother drivers the right to make necessary stops to heednature's call, and his activities on behalf of PROD,constitute protected concerted activities, and that Respon-dent clearly retaliated against Ely because of these activi-ties, thereby violating the Act. Respondent argues thatEly's conduct was not protected concerted activity, that hesimply defied his employer's instructions, which necessi-tated his discharge. Respondent also contends that theJ.S.C. decisions upholding Ely's discharge, and also thepanel decisions concerning Ely's September 26 warning,October 2 and November 11 discharges, and November 3physicals. According to Ballard he conducted a standard history andphysical examination of Ely on November 7 during which Ely stated that forseveral months he had found it necessary to urinate six to seven times during"waking hours" and once at night. Ballard flatly declared that this wasabnormal, despite the fact he agreed that tension, the diuretic effect of thecaffeine in coffee, and the jostling of a tractor-trailer (about which he didnot question Ely), were all factors which would tend to accelerate the needto urinate. Nevertheless, Ballard concluded that Ely had "a possible prostateproblem. In addition, without conducting any psychological examination,he reported to the Company on the medical examination form that Ely had"paronia" (sic]. Finally Dr. Ballard's demeanor while testifying on directexamination was that of one who was eager to please his employer. Helikewise became irritable and hostile on direct examination. Under all thecircumstances presented, but mainly based on the incomplete inquiry intoEly's condition and Ballard's obvious strong bias in favor of the Respon-dent, I have given little weight to his testimony.25 He did not specify when these conversations occurred, nor did herelate their details. In a letter to UPS dated November I I, received November17, Ballard's receptionist reported her conversation with Ely to theCompany.489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 5 suspensions, should be deferred to arbitration underthe Board's Spielberg doctrine.26 The General Counsel andthe Charging Party answer this defense by asserting thatthe standards enunciated in Spielberg have not been met,since the requirements of a fair and regular hearing andlack of repugnancy to the policies of the Act have not beensatisfied by the J.S.C. proceedings. They also urge thatRespondent refused to waive the untimeliness of Ely'sdischarge grievance and that the J.S.C. decision was basedin part on that factor, making deferral inappropriate.In Spielberg the Board held that it would defer toarbitration awards if the proceedings were fair and regular,the parties agreed to be bound, and the award was notrepugnant to the Act. The additional requirement, that theunfair labor practice issue before the Board must also havebeen raised in the arbitration proceeding and have beenconsidered by the arbitrator, was the product of theRaytheon case. With respect to the question of whether ornot a fair and regular hearing was held, in Denver-ChicagoTrucking Company, Inc., 132 NLRB 1416 (1961), the Boarddecided that Teamsters joint committee decisions would betreated as arbitration equally divided between managementand union representatives does not awards, and that theabsence of a neutral member on a bipartite panel precludedeferral. This decision has been reaffirmed in TerminalTransport, Company, Inc., 185 NLRB 672 (1970), where thearbitration panel was composed solely of representatives ofthe employer involved and the union; and in McLeanTrucking Company, 202 NLRB 710 (1973), reversed by theU.S. Court of Appeals for the District of Columbia inBanyard v. N.LR.B., 505 F.2d 342 (C.A.D.C., 1974), whichBoard decisions I am obligated to follow. It is clear that inthe grievance proceedings relating to Ely's warning letter,October 2 discharge, and subsequent suspensions anddischarge on November 10 all parties agreed to be boundand that all issues were raised before the panel, includingEly's claim to have been discriminated against because ofhis activities in asserting what he deemed his contractualrights and in sponsoring PROD. There is no evidence thatEly was impeded in the presentation of his case. He desiredto present his own case and was permitted to do so. Thereis no evidence of conflict between Ely and the Unionexcept for the tenor of Ely's January 9, 1976, letter toSilvers, president of Local 651, concerning his upcominghearing on January 14. The record clearly shows that onmany occasions the Union won grievances on Ely's behalf,and I cannot infer that the Union did not fairly representEly in his final grievance proceeding simply because hisemployer had learned of his PROD activities or because ofmatters outside the scope of the record, such as the widelypublicized alleged dispute between PROD and the hierar-chy of the Teamsters. Thus, the grievance proceedingsrelating to Ely's warning letter, October 2 discharge, andsubsequent suspensions and discharge on November 11appear to be fair and regular. However, I find that deferralto the award of the J.S.C. in Ely's November 11 dischargecase is inappropriate since it is clear that Respondent neverwaived its defense that this grievance was untimely, and theminutes of that grievance proceeding clearly show that thedecision of the panel was based in part on that ground. Cf.The Detroit Edison Company, 206 NLRB 898 (1973).Moreover, I find that deferral would also be inappropriateconcerning this award and the other awards involving Ely'swarning letter, October 2 discharge, and suspensions sinceI find that Respondent's conduct toward Ely was inretaliation for his persistent efforts to implement J.A.C.awards pursuant to the contractual grievance procedure.Such conduct strikes at the very heart of the grievance andarbitration machinery. Joseph T. Ryerson & Sons, Inc., 199NLRB 461 (1972). Moreover, the Respondent's continuingdiscrimination against Ely, in the face of repeated griev-ance awards establishing that drivers were entitled to makerest stops to heed the call of nature, raises serious doubt asto the sufficiency of the J.A.C. decisions upon which Ely'scase arises as to make deferral unwarranted. ShippersDispatch, Inc., 223 NLRB 439 (1976). Since Ely's activitiesin pursuing his rights and those of others under thecontract constitute both union activity and protectedconcerted activity in violation of the Act, as discussedfurther below, I find that the awards of the J.S.C. withrespect to Ely's warning letter of September 26, dischargeof October 2, November 3 and 5 suspensions, and hisNovember 11 discharge are repugnant to the policies of theAct.The record shows that in recent years the Respondent'sLexington terminal has had difficulty meeting its schedulesand thus sought to reduce meet point delays by stringentlyenforcing the rest period provisions of the contract. WhenEly resisted the Company's efforts to encroach on drivers'needs to stop at a restroom he became a target forpersuasive pressures. The record is replete with evidence ofsupervisors' threats to get Ely if he continued to pursue hisactivities. Some of this evidence is outside the statutorylimitations period of Section 10(b) and some is not. In anyevent it has long been settled that pre-l0(b) evidence maybe considered to explain and illuminate events within the10(b) period. When the 1974 J.A.C. grievance awards, incases brought by Ely, specifically gave drivers the right tostop to relieve themselves so long as they used restroomfacilities which would result in the least amount of losttime, Respondent began a program of almost continuoussurveillance and harassment of Ely in an effort to eitherdeter his activities or remove him. In doing so Respondentdeliberately interpreted the 1974 J.A.C. decisions aboutrest stops in such a manner that they could not be followed,a manner strongly reminiscent of Catch 22. Hatchertestified:Q. Where could Mr. Ely have stopped betweenCorbin and Knoxville that day that would not havebeen excessive? He couldn't have stopped any place,could he? Any place he stopped it would have beenunscheduled, wouldn't it?A. I don't understand. I don't understand thequestion.Q. You said the stop at the Jellico Mountain ordown at Lake City would have been an excessive andunscheduled stop. I said where could Mr. Ely have26 Spielberg Manufacturing Co., supra, and Raytheon Co., supra.490 UNITED PARCEL SERVICE, INC.stopped that day between Corbin and Knoxville thatwould not have been excessive?A. I don't -Where could he have stopped?Q. Yeah. Could he have stopped any place?A. Yes.Q. Where?A. There were several more exits or whatever.Q. Okay. So if he had drove on to LaFolette wouldthat have been excessive if he had pulled off the road atLaFollette. There is not a rest area there. He wouldhave had to pull the interstate, would he not?A. Yes, he would have to pull off the interstate.Q. Would that have been excessive?A. Yes.Q. Okay. If had drove further on down the inter-state and pulled off the interstate would that have beenexcessive?A. Yes.Q. Well, where could he have stopped betweenCorbin and Knoxville that would not have beenexcessive?A. That is the whole point. He couldn't havestopped.Furthermore, the evidence leaves no doubt that Respon-dent's enforcement of the J.A.C. decisions in this way wasdirected at Ely, because of the frequency with whichsupervisors monitored Ely's work and because the warningletters issued to other drivers were rescinded. The obviousembarrassment of Jones and Hatcher, who were unable toprovide these drivers with a logical explanation of theCompany's "unscheduled" stop policy, serves to emphasizethe fact that by warning others the Company only wishedto conceal that Ely was being singled out for establishingthe privilege which other drivers had been enjoying withthe full knowledge of their supervisors. Finally, the mannerin which the Company sought to cloud the true issuesurrounding Ely's termination by suspending Ely, andrequiring him to take a cursory medical examination inwhich he was pronounced abnormal and after numerousphone calls to the Company was diagnosed to have"probable prostatitis" and paranoia, simply defies creduli-ty.The law is well settled that, when a single employeeengages in lawful activity to assert the rights of allemployees under a collective-bargaining agreement, he isengaging in protected concerted activity, even if hisinterpretation of the contract should be mistaken. InterboroContractors, Inc., 157 NLRB 1295 (1966); Ben PekinCorporation, 181 NLRB 1025 (1970). Since the Companyclearly engaged in a campaign of harassment and otherretaliation against Ely for pursuing his contractual rights,including issuing him a warning letter dated September 26which it failed to rescind, discharging him on October 2(later reduced to a suspension), suspending Ely on Novem-ber 3 and 5, and permanently discharging him on Novem-ber 11, the Respondent violated Section 8(a)(1) of the Act,and I so find. I am also persuaded that the Respondent wasmotivated, in part, to terminate Ely on November 11because of his activities on behalf of PROD, as indicatedby the timing of Ely's termination, together with thecredible evidence that the Company knew Ely was orga-nizing for PROD and threatened to "get" Ely if hecontinued these activities. It is firmly established in the lawthat employees engage in protected concerted activitieswhen they act lawfully for their mutual aid and protection.Although PROD is not a labor organization, it seeks topromote safe and healthy working conditions for drivers,which goals fall well within any definition of the phrase"mutual aid and protection" in Section 7 of the Act. ThusRespondent violated Section 8(aXl) of the Act in thisrespect. Lastly, because the activities for which Ely waspenalized included union activities, i.e. the filing andprocessing of grievances under the collective-bargainingagreement, I find that the Respondent also violated Section8(a)3) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. Teamsters Local Union 651, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor organi-zation within the meaning of Section 2(5) of the Act.3. By issuing a warning letter to Ren David Ely datedSeptember 26, by discharging and thereafter suspendingEly for 30 days on October 2, by suspending Ely onNovember 3 and 5, and by discharging him on November11, Respondent violated Section 8(a)(1) and (3) of the Act.4. The unfair labor practices of the Respondent affectcommerce within the meaning of Section 2(6) and (7) of theAct.5. Respondent has not violated the Act in any respectother than those specifically found.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I find it necessary to orderthat the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.The Respondent having discriminatorily suspended anddischarged Ren David Ely, I find it necessary to order thatthe Respondent offer him full reinstatement with backpaycomputed on a quarterly basis, plus interest at 6 percentper annum as prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962), for the periods of his suspensions andfrom the date of discharge to the date of proper offer ofreinstatement. I shall also order the Respondent to post anappropriate notice with respect to the violations of Section8(aXl) and (3) of the Act found to have occurred.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER27The Respondent, United Parcel Service, Inc., Lexington,Kentucky, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging, suspending, issuing written warnings,threatening to discharge, or otherwise discriminatingagainst any employee for the purpose of discouragingemployees from engaging in union activity or concertedactivity for their mutual aid or protection.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purposes of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(aX3)of the Act, as amended.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Ren David Ely immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings in the manner setforth in "The Remedy."(b) Rescind, and delete from its personnel records, thewritten warning issued to Ren David Ely dated September26, and any such records related to his subsequentsuspensions.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its facility at Lexington, Kentucky, copies ofthe attached notice marked "Appendix."28Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being signed by an authorized representa-tive of the Respondent, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.27 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.2s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law, and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOT discharge, suspend, issue writtenwarnings to, threaten to discharge, or otherwise dis-criminate against employees for the purpose of discour-aging employees from engaging in union activity orconcerted activity for their mutual aid or protection.WE WILL offer Ren David Ely immediate and fullreinstatement with backpay.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights to self-organization, to form, join, or assist labororganizations, to bargain collectively through represen-tatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extentthat such right may be affected by an agreementrequiring membership in a labor organization as acondition of employment, as authorized in Section8(a)(3) of the Act, as amended.UNITED PARCEL SERVICE,INC.492